Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.241 Filed 03/26/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 20-cr-20171
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
          DEVIONTAE CLOWER,

             Defendant.
   ______________                     /

    OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
             RELEASE PENDING SENTENCING [#35]

                                 I. INTRODUCTION
      On October 30, 2019, Defendant Deviontae Clower was charged in a Criminal

Complaint with possession with the intent to distribute heroin, illegal possession of

a firearm, and use of a firearm in furtherance of a drug conspiracy. See ECF No. 1.

On November 4, 2019, Magistrate Judge Elizabeth A. Stafford ordered Defendant

detained pending trial, finding that no conditions or combination of conditions could

reasonably assure the safety of the community if Defendant were released on bond.

ECF No. 10. Defendant was subsequently charged by Information with one count

of possession with intent to distribute heroin, 21 U.S.C. § 841(a), and one count of

brandishing a firearm in relation to a drug trafficking crime, 18 U.S.C. § 924(c).

ECF No. 18, PageID.42-43. Defendant pled guilty to both counts on November 17,

2020. See ECF No. 33.
                                          1
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.242 Filed 03/26/21 Page 2 of 8




      Presently before the Court is Defendant’s Motion for Release Pending

Sentencing, filed on January 29, 2021. ECF No. 35. The Government filed a

Response in Opposition on February 3, 2021. ECF No. 36. A hearing on this Motion

was held on March 24, 2021. For the reasons that follow, Defendant’s Motion for

Release Pending Sentencing [#35] is DENIED.

                                  II. BACKGROUND
      On November 30, 2016, Defendant Deviontae Clower was present at a

purported drug house located at 20491 Exeter Street in Detroit, Michigan. See ECF

No. 33, PageID.121. At around 10:00 a.m., Defendant admits that he used an AK-

47 rifle to shoot at a rival drug home and its members located on a nearby street in

an attempt “to exercise authority over drug turf.” Id.; see also ECF No. 37,

PageID.186. Officers with the Detroit Police Department were patrolling nearby

and stated that they heard seven to eight gunshots fired in rapid succession near their

vehicle. Id. Not knowing the direction of the gunfire, they initially fled from the

neighborhood. Id.

      Upon their return to the location, the officers recovered seven shell casings

that matched an AK-47 rifle and additionally observed a vehicle with multiple bullet

holes. Id. The officers then recovered the AK-47 rifle in an abandoned home and,

after testing the firearm for DNA evidence, eventually received a positive DNA

result that matched with Defendant Clower. Id.


                                          2
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.243 Filed 03/26/21 Page 3 of 8




      Subsequent investigations, discussions with victims, and outstanding state

warrants lead to Defendant’s eventual arrest on June 13, 2019. During the interview,

Defendant purportedly admitted to selling narcotics, including heroin laced with

fentanyl, at the Exeter Street drug house from 2016 to 2019. He additionally

admitted to firing the AK-47 rifle at a rival drug home on November 30, 2016.

      On November 4, 2020, Defendant appeared for a detention hearing before

Magistrate Judge Elizabeth A. Stafford, who ordered Defendant detained pending

trial. See ECF No. 10, PageID.21. Magistrate Judge Stafford found that Defendant

did not introduce evidence sufficient to rebut the presumption of detention under 18

U.S.C. § 3142(e)(3) and that his prior criminal history, the weight of the evidence

against him, and prior failures to appear in court all supported his detention pending

trial. Id. at PageID.20-21.

      Defendant subsequently entered into a Rule 11 Plea Agreement on November

17, 2020. See ECF No. 33. He faces a maximum penalty of 20 years’ imprisonment

for the heroin possession charge and a maximum of seven years to life imprisonment

for brandishing the AK-47 in furtherance of a drug trafficking crime.           Id. at

PageID.119.

                               III. LEGAL STANDARD
      The parties agree that because Defendant has pled guilty to, and is awaiting

sentencing for, an offense described in 18 U.S.C. § 3142(f)(1)(A)–(C)— i.e., an


                                          3
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.244 Filed 03/26/21 Page 4 of 8




offense under the Controlled Substances Act that carries a term of imprisonment of

at least 10 years—Section 3143(a)(2) applies. See 18 U.S.C. 3143(a)(2) (cross-

referencing offenses listed under 18 U.S.C. § 3142(f)(1)(A)–(C)). Under Section

3143(a)(2), the Court must order a defendant detained pending sentencing unless:

(1) the Court “finds there is a substantial likelihood that a motion for acquittal or

new trial will be granted,” 18 U.S.C. § 3143(a)(2)(A)(i), or (2) “the Government has

recommended that no sentence of imprisonment be imposed,” 18 U.S.C. §

3143(a)(2)(A)(ii). If a defendant can meet either of those prongs, a defendant must

then satisfy the remaining requirement of Section 3143(a)(2)(B) to be eligible for

release. Section 3143(a)(2)(B) requires “clear and convincing evidence that the

person is not likely to flee or pose a danger to any other person or the community.”

18 U.S.C. § 3143(a)(2)(B).

      In his present Motion, Defendant does not argue that he satisfies the exception

to mandatory detention under § 1343. Rather, he says the Court should release him

under 18 U.S.C. § 1345(c). ECF No. 35, PageID.167. Section 3145(c) permits a

judicial officer to release a defendant subject to detention under § 3143(a)(2) if he

“meets the conditions of release set forth in section 3143(a)(1)” and “if it is clearly

shown that there are exceptional reasons why such person’s detention would not be

appropriate.” 18 U.S.C. § 3145(c). In order to satisfy Section 3143(a)(1), the

defendant must show by “clear and convincing evidence” that he is “not likely to


                                          4
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.245 Filed 03/26/21 Page 5 of 8




flee or pose a danger to the safety of any other person or the community if released”

under conditions set forth by the Court. 18 U.S.C. § 3143(a)(1). Accordingly,

Defendant must demonstrate both (1) clear and convincing evidence that he is not a

flight risk or a danger to others and (2) an exceptional reason why his detention is

inappropriate. See United States v. Christman, 596 F.3d 870, 870 (6th Cir. 2010)

(Mem.).

                                   IV. DISCUSSION
      Here, Defendant fails to identify any exceptional reasons justifying his release

pending sentencing. Defendant seeks release to take care of family obligations,

stating that “his mother is ill with life threatening heart issues and he wants to make

sure that her and his affairs are in order before serving the remainder of his

sentence.” ECF No. 35, PageID.163. He also expresses concern about the wellbeing

of his five-year-old daughter, who has been cared for by both his mother and aunt

since his 2019 arrest. Id. The Government contends that he has not met the

requirement for exceptional circumstances under Section 3145(c). ECF No. 36,

PageID.177. The Government further asserts that Defendant is both a flight risk and

poses a danger to the community if released pending sentencing. Id.

      While the Court is sympathetic to Defendant’s circumstances, there is an

absence of any precedent for concluding that such factors amount to exceptional

reasons under Section 3145(c). See United States v. Cook, 42 F. App'x 803, 804 (6th


                                          5
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.246 Filed 03/26/21 Page 6 of 8




Cir. 2002) (finding that cooperation with the government, economic hardship, and

hardship to family did not combine to make exceptional reasons); United States v.

Reynolds, No. 12-20843, 2013 WL 4744750, at *13 (E.D. Mich. Sept. 4,

2013), aff'd, 626 F. App'x 610 (6th Cir. 2015) (concluding that even though the

defendant’s mother suffered from lupus requiring defendant’s care, the defendant’s

adult daughter suffered from mental illness requiring that defendant make

arrangements for her care, and that defendant was the sole owner of a small business,

these factors were insufficient to establish exceptional reasons warranting release

pending sentencing). Thus, Defendant’s desire to sort the affairs of his mother and

daughter do not amount to exceptional reasons warranting his release pending

sentencing.

      Further, the Court agrees with the Government that Defendant poses a risk of

danger to the community if released. The full extent of the circumstances

surrounding the underlying offenses are unquestionably serious.             Defendant

admitted to selling large quantities of heroin from 2016 to 2019, and further

confessed to using an AK-47 to fire multiple rounds at “rival drug members . . . to

exercise authority over drug turf.” ECF No. 33, PageID.121. Law enforcement,

who were initially so close to the gunshots that they had to flee the scene for safety,

also recovered shell casings nearby and observed an impacted vehicle in the

neighborhood.     These facts demonstrate Defendant’s dangerousness to the


                                          6
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.247 Filed 03/26/21 Page 7 of 8




community. See United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010)

(“[O]ur Court routinely affirms, on dangerousness grounds, the pre-trial detention

of run-of-the-mill drug dealers, even without any indication that the defendant has

engaged in violence . . . . To be sure, drug trafficking is a serious offense that, in

itself, poses a danger to the community.” (collecting cases)).          Furthermore,

Defendant’s extensive criminal history, including prior felony drug and firearm

offenses, supports the conclusion that there are no conditions or combination of

conditions that could reasonably assure the safety of the community.

      Accordingly, the Court finds that Defendant Clower did not establish by clear

and convincing evidence that he is not a danger to the community or that release

pending sentencing is warranted at this time.

                                  V. CONCLUSION

      For the reasons discussed herein, Defendant’s Motion for Release Pending

Sentencing [#35] is DENIED.

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 26, 2021




                                          7
Case 2:20-cr-20171-GAD-APP ECF No. 47, PageID.248 Filed 03/26/21 Page 8 of 8




                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
             March 26, 2021, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      8
